Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/3/2021 contains Non-Patent Literature Documents that fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  NPL’s 2 and 3 were not submitted and therefore have not been considered and made part of the record.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record shows the roof mount assembly of claim 2 having a base with flanges extending along the base, and a central portion between the pair of flanges; a standoff having a first end positionable on the central portion of the base, the standoff secured to the base with a fastener through the first end; a tile flashing comprising an embossed portion defined above the base and the standoff, the embossed portion defining a first aperture; a bracket comprising a first portion and a second portion and a second aperture defined through the first portion, wherein the first portion of the bracket is installable on the embossed portion of the tile flashing and is supported by the standoff, and a fastener installable through the second aperture and first portion to couple the bracket and tile flashing to the standoff; the roof mount assembly of claim 11 having a base with flanges and a central portion, a standoff on the central portion and secured thereto with a first fastener, a flashing having an embossed portion and first aperture extending through the embossed portion, a first bracket on the flashing and coupled to the standoff with a second fastener, the bracket having a flange portion with an aperture with different diameters; and the roof mount assembly of claim 19 having a base with flanges and a raised central portion, a standoff on the raised central portion, the standoff secured to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/